Per Curiam,
The argument of the appellant presents a controversy arising in a complicated, insolvent estate, and the propriety of expenditures made by the executor in disposing of some unusual assets. The executor knew before he ac*305cepted the duties of his trust that exceptional conditions were presented and that the discharge of them, as well as his compensation for the services he would render must be ascertained by well-established rules of law. The controversy was thoroughly presented to the auditor, who submitted a careful, elaborate and convincing report, giving due weight to all the testimony and applying to them our numerous decisions. Exceptions were filed and carefully considered by the court on review, resulting in the account as restated by the auditor being confirmed.
After an examination of the whole record, we find no error to justify a reversal. The decree of the Orphans’ Court is affirmed.